DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 7, previously withdrawn from consideration as a result of a previous restriction requirement, have been rejoined and are now allowed as being dependent upon allowable independent claim or as including the common allowable subject matter as the elected, claimed invention.  Pursuant to the procedures set forth in MPEP § 821.04, the restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 05/28/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215,170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT


An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in a telephone interview with Catherine Voisinet (Reg. No 52,327) on 2/12/2021.

The application has been amended as follows:
Claim 1. (Currently Amended) A light emitting device comprising: 
	a substrate; 
	a plurality of light emitting elements disposed on the substrate; 
	at least one first wiring part surrounding a light-emitting region on the substrate where the plurality of light emitting elements are disposed;
	at least one second wiring part, together with the at least one first wiring part, demarcating the light-emitting region into a plurality of demarcated regions;
	a first wall formed along and covering the at least one first wiring part to surround the light-emitting region;
	at least one second wall formed along and covering corresponding one or more of the at least one second wiring part; and
	a light-transmissive member containing a wavelength converting material, covering an entire light-emitting region including the plurality of light emitting elements disposed in each of the plurality of demarcated regions; 
	wherein the at least one first wiring part and the at least one second wiring part demarcating each of the plurality of demarcated regions are formed such that at least a 
	wherein the plurality of light emitting elements are divided and disposed in the plurality of demarcated regions, in which the light emitting elements disposed in each of the demarcated regions are connected by a plurality of wires in series to form a plurality of strings of the light emitting elements, and the plurality of strings of the light emitting elements are connected in parallel to the anode-side wiring and the cathode-side wiring,
	wherein at least one second wiring part is formed with a single line, 
	wherein a part of the first wall covers adjacent end portions of the second wall, and the second wall is formed with a height smaller than a height of the first wall, and
	wherein an anode wiring including a pad of the anode-side, the first wiring part and the second wiring constituting the anode-side wiring, and a cathode wiring including a pad of the cathode-side, the first wiring part and the second wiring constituting the cathode-side wiring are as a whole arranged in a point symmetry with respect to a center of the light-emitting region.

Claim 12. (Canceled).

Claim 20. (Currently Amended) A light emitting device comprising: 
	a substrate; 
	a plurality of light emitting elements disposed on the substrate; 
	at least one first wiring part surrounding a light-emitting region on the substrate where the plurality of light emitting elements are disposed;
	at least one second wiring part, together with the at least one first wiring part, demarcating the light-emitting region into a plurality of demarcated regions;
	a first wall formed along and covering the at least one first wiring part to surround the light-emitting region;
	at least one second wall formed along and covering corresponding one or more of the at least one second wiring part; and

	wherein the at least one first wiring part and the at least one second wiring part demarcating each of the plurality of demarcated regions are formed such that at least a portion of the at least one first wiring part is an anode-side wiring and at least a portion of the at least one second wiring part is a cathode-side wiring, or at least a portion of the at least one first wiring part is a cathode-side wiring and at least a portion of the at least one second wiring part is an anode-side wiring,
	wherein the plurality of light emitting elements are divided and disposed in the plurality of demarcated regions, in which the light emitting elements disposed in each of the demarcated regions are connected by wires in series to form at least one string of the light emitting elements, and the at least one string of the light emitting elements is connected in parallel to the anode-side wire and the cathode-side wire, 
	wherein the at least one second wiring part is extended from a corresponding one of the at least one first wiring part toward a center of the light-emitting region and bent before reaching the center toward an outer edge of the light-emitting region to demarcate the plurality of demarcated regions, 
	wherein a part of the first wall covers adjacent end portions of the second wall, and the second wall is formed with a height smaller than a height of the first wall, and
	wherein an anode wiring including a pad of the anode-side, the first wiring part and the second wiring constituting the anode-side wiring, and a cathode wiring including a pad of the cathode-side, the first wiring part and the second wiring constituting the cathode-side wiring are as a whole arranged in a point symmetry with respect to a center of the light-emitting region.

Claim 27. (Canceled).


Allowable Subject Matter

Claims 1-5, 7-8, 10-11, 13-14, 20-26 and 28-30 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to disclose and would not have rendered obvious: 
The primary reason for the allowance of the claims is the inclusion of the limitation “wherein at least one second wiring part is formed with a single line, wherein a part of the first wall covers adjacent end portions of the second wall, and the second wall is formed with a height smaller than a height of the first wall, and wherein an anode wiring including a pad of the anode-side, the first wiring part and the second wiring constituting the anode-side wiring, and a cathode wiring including a pad of the cathode-side, the first wiring part and the second wiring constituting the cathode-side wiring are as a whole arranged in a point symmetry with respect to a center of the light-emitting region”, with combination of remaining features, as recited in claim 1.

The primary reason for the allowance of the claims is the inclusion of the limitation “wherein the at least one second wiring part is extended from a corresponding one of the at least one first wiring part toward a center of the light-emitting region and bent before reaching the center toward an outer edge of the light-emitting region to demarcate the plurality of demarcated regions, wherein a part of the first wall covers adjacent end portions of the second wall, and the second wall is formed with a height smaller than a height of the first wall, and wherein an anode wiring including a pad of as recited in claim 20.

YAMAGUCHI et al (US 2016/0172564 A1) discloses the plurality of light emitting elements  are provided at predetermined positions, at which an intended amount of light is obtained, on the front surface of the highly-light-reflective ceramic layer 150a. The electrical connection (such as the conductor wiring 160 for anode and the conductor wiring 165 for cathode) of the plurality of light emitting elements 110 is made by the wire bonding with use of wires (Fig [2], Para [0049]).

However, YAMAGUCHI fails to disclose would not have rendered obvious the above-quoted features recited in clams 1 and 20.

Claims 2-5, 7-8, 10-11, 13-14 and 21-26 and 28-30 are allowed as those inherit the allowable subject matter from clams 1 and 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOIN M RAHMAN/Primary Examiner, Art Unit 2898